Matter of Soon Ok Park v Lucente (2015 NY Slip Op 08740)





Matter of Soon Ok Park v Lucente


2015 NY Slip Op 08740


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-07603
 (Docket Nos. V-10346-14, V-10347-14, V-10348-14)

[*1]In the Matter of Soon Ok Park, appellant, 
vAnthony Michael Lucente, respondent. (Proceeding No. 1)In the Matter of Soon Ok Park, appellant,
vvMee Yung Park, respondent. (Proceeding No. 2)In the Matter of Soon Ok Park, appellant, vSuffolk County Department of Social Services, respondent. (Proceeding No. 3)


Soon Ok Park, Charlotte, North Carolina, appellant pro se.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Renée G. Pardo of counsel), for respondent in Proceeding No. 3.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (David Freundlich, J.), dated June 27, 2014. The order, in effect, dismissed, without a hearing, the maternal grandmother's petitions for custody of the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
The subject child was removed from her biological parents and placed in the custody of the Suffolk County Department of Social Services (hereinafter DSS) as a result of the allegations of DSS that the parents neglected the child, and DSS commenced neglect proceedings against the parents. After neglect findings were entered against the parents based upon their admissions, but before disposition in the neglect proceedings, the maternal grandmother filed three petitions seeking custody of the child. The Family Court, in effect, dismissed the petitions. The grandmother appeals, asserting that she should have been awarded custody of the child.
Under the particular circumstances of this case, it was not an improvident exercise of discretion for the Family Court to dismiss the grandmother's Family Court Act article 6 custody petitions at this juncture of the proceedings (see generally Matter of Donna KK. v Barbara I., 32 AD3d 166, 168).
MASTRO, J.P., BALKIN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court